United States Court of Appeals
                                 FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                          ____________
No. 14-1263                                                     September Term, 2015
                                                                           NLRB-13CA046331
                                                            Filed On: June 17, 2016
Fort Dearborn Company,

               Petitioner

       v.

National Labor Relations Board,

                  Respondent
------------------------------

District Council 4, Graphic Communications
Conference of the International Brotherhood
of Teamsters,
                  Intervenor
------------------------------
Consolidated with 15-1007

       BEFORE:         Henderson, Rogers, and Kavanaugh, Circuit Judges

                                             ORDER

      Upon consideration of the motion of the National Labor Relations Board to amend
the Court’s April 12, 2016 opinion, it is

       ORDERED that the motion be granted. The opinion is hereby amended as
follows:

       Slip Op., page 11, delete the first paragraph in full; and

      Slip Op., page 14, first full paragraph, replace short citation with the full citation
Parsippany Hotel Mgmt. Co. v. NLRB, 99 F.3d 413, 425 (D.C. Cir. 1996).

       The Clerk is directed to issue the amended opinion.

                                            Per Curiam


                                                              FOR THE COURT:
                                                              Mark J. Langer, Clerk

                                                      BY:     /s/
                                                              Michael C. McGrail
                                                              Deputy Clerk